DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-20 as originally filed are currently pending and are considered below. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/727,203, filed October 6, 2017, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 and December 23, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on July 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent #10,521,868 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The most remarkable prior arts on record are to Crabtree et al. (PG PUB. 2010/0332373), Koeppel et al. (2011/0161250) and Rietveld et al. (Metrology for Smart Electrical Grids, 2010 Conference on Prescision Electromagnetic Measurements).
Crabtree et al. is directed to a multidimensional energy decision system, including at least a statistics server and an interface adapted to receive and send digital information from at least a client system, and further adapted to optionally communicate with the digital exchange via a packet- based data network, wherein the multidimensional energy decision system periodically optimizes operational parameters of client system for a specific time period and a specific energy asset from client system based on forecasted conditions, and directly, or upon decision confirmation from a client system, procures or makes dispatchable energy resources, related externalities, or related derivative financial products, available to a digital exchange or other parties, wherein upon the purchase of a listed asset by another party or across digital exchange, implements dispatch procedures to satisfy the issued contract and, optionally, provides monitoring and verification of performance. Crabtree et al. Abstract.
Koeppel et al. is directed to method and system for monitoring at least one distributed energy generator, comprising: receiving utility bill information related to an existing utility of a customer, and measured energy information from the distributed energy generator of the customer; and generating a bill for measured energy from the distributed energy generator, the bill taking into account the utility bill information related to the existing utility. Koeppel et al. Abstract.
Rietveld et al. is directed to the transformation of our present electricity grids into ‘smart grids’ is crucial for the successful uptake of renewable energy sources in the grid. In a combined effort of 18 European national metrology institutes and 4 universities and research centers, the necessary metrology tools will be developed to facilitate the observability and controllability of this new technology.
The extensive research program will develop, refine and apply new metrological tools to determine power flows, stability, and power quality of smart electrical grids. New design methodologies will optimize smart grid instrumentation networks for reliable and stable energy supply. Fair trade will be assured through the implementation of revenue billing systems and a cryptographic infrastructure. Rietveld et al., Abstract.
Crabtree et al., Koeppel et al. nor Rietveld et al. teach the limitations of the claimed invention, wherein the at least one active grid element generating at least one kilowatt packet (KWP) unit based upon measured data for the participation of the at least one active grid element in the electric power grid, wherein the at least one KWP unit provides a quantifying market rate for monetization for any units of kilowatts with respect to time and the measured data is based on revenue grade metrology;
the at least one active grid element transmitting at least one Internet Protocol (IP)-based
settlement message to a settlement processor, wherein the at least one IP-based settlement message comprises the at least one KWP unit; and the settlement processor providing a market-based financial settlement for the participation of the at least one active grid element based on the at least one KWP unit in real time or near real time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Search and Prior Art

The search conducted in connection with this Office Action, as well as previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter. Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. monetization of electricity).
Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	Rietveld, G et al. “Realization of a Smart Grid Metrology Infrastructure in Europe.” 2012 Conference on Precision Electromagnetic Measurements. IEEE, 2012. 408–409 discusses smart grid metrology research in Europe.  The research addresses as series of metrological challenges related to ensuring security and quality of supply in future smart electrical grids. A consortium of 22 metrology and research institutes has made significant steps in modeling of smart grids, enhancement of the revenue
metering infrastructure, performance and evaluation of on-site power quality campaigns, and the development of a metrological framework for traceability of smart grid phasor measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106.  The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687